      8:21-cv-00204-RGK-PRSE Doc # 12 Filed: 08/19/21 Page 1 of 1 - Page ID # 31

                                UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEBRASKA
Denise M. Lucks                          OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                    www.ned.uscourts.gov                                Chief Deputy Clerk




   TO:             The Honorable Richard G. Kopf

   FROM:           Clerk, United States District Court

   DATE:           August 19, 2021

   SUBJECT:        8:21-cv-00204 Alvarez v. Obrian

   You are receiving this memorandum because a non-prisoner filed a notice of appeal in
   this civil case and the clerk’s office cannot process the appeal to the Eighth Circuit until
   either the appellate filing fee is paid or the question of the non-prisoner’s authorization to
   proceed on appeal in forma pauperis is resolved.1

   In order to assist the clerk’s office in its processing of this appeal, please mark the
   appropriate box:

   ☒ No separate order will be entered because the appealing party is entitled to proceed
   on appeal in forma pauperis without further authorization pursuant to Rule 24(a)(3) of the
   Federal Rules of Appellate Procedure.

   ☐ A separate order or further proceedings will be required to address the appealing
   party’s authorization to proceed in forma pauperis. The clerk’s office ☐ is ☐ is not
   directed to set a 30-day case management deadline checking on the status of the
   processing of this appeal.




           1 The purpose of this memorandum is to assist in the timely processing of this appeal by notifying
   you that one or more issues may require your attention before the clerk’s office can process the appeal.
   Please feel free to disregard this memorandum if the issue or issues raised will be addressed by a separate
   order.

                                111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                         Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                        Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
